Charles Marks, J.
The defendants, Stephen S. Scopas and Jacob Cohen have respectively moved for an order vacating and setting aside the order of the Court of General Sessions approving the Grand Jury’s direction that the District Attorney file an information against these defendants in the Court of Special Sessions of the City of New York and for a further order granting permission to inspect the Grand Jury minutes and for a dismissal of the informations filed against them. These motions are granted (see decision filed by this court simultaneously herewith in case of People v. Rebecca Issachar and Maurice Issachar, defendants (24 Misc 2d 826)). Submit order.